—Order reversed on the law, application denied, indictment reinstated and matter remitted to Steuben County Court for further proceedings on the indictment. Same Memorandum as in People v Parulski (277 AD2d 907 [decided herewith]).
All concur except Green, J. P., and Wisner, J., who dissent and vote to affirm in the same dissenting Memorandum as in People v Parulski (277 AD2d 907,908 [decided herewith]). (Appeal from Order of Steuben County Court, Bradstreet, J. — Dismiss Indictment.) Present — Green, J. P., Hayes, Wisner, Scudder and Lawton, JJ.